"random,' fortuitous; [and] 'attenuated' contact" that is insufficient to
                establish specific personal jurisdiction over respondent. 2 Western Heritage
                Thrift & Loan v. Cloutier, 107 Nev. 471, 473, 813 P.2d 999, 1000 (1991)
                (quoting Burger King, 471 U.S. at 475). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                            Hardesty



                                                            Parraguirre


                                                                                          J.
                                                            rune


                cc: Hon. Rob Bare, District Judge
                     Morris Paul Weinstein
                     Ballard Spahr Andrews & Ingersoll, LLP
                     Eighth District Court Clerk


                ...continued
                Western Heritage Thrift & Loan v. Cloutier, 107 Nev. 471, 473, 813 P.2d
                999, 1000 (1991) (indicating that personal jurisdiction cannot be based on
                fortuitous contact with the forum state).

                       Nor does the fact that appellant lived in Nevada while he managed
                        2
                the parties' other non-Nevada-based entities establish general personal
                jurisdiction over respondent. Trump v. Eighth Judicial Dist. Court, 109
                Nev. 687, 699, 857 P.2d 740, 748 (1993) (indicating that general
                jurisdiction is properly exercised when the defendant's contacts with the
                forum state "are so substantial or continuous and systematic that [the
                defendant] may be deemed present in the forum" (quotation omitted)).

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A


                 Kled